VIA EDGAR Bingham McCutchen LLP 355 South Grand Avenue, Suite 4400 Los Angeles, California 90071 May 29, 2014 Securities and Exchange Commission Division of Investment Management treet, NE Washington, D.C.20549 Re: Investment Managers Series Trust (filing relates to Advisory Research MLP& Energy Infrastructure Fund)(File No. 333-) Dear Sir or Madam: We are attaching for filing on behalf of Investment Managers Series Trust (the “Registrant”) the Registration Statement on Form N-14 (the “Registration Statement”) pursuant to the Securities Act of 1933, as amended (the “1933 Act”), relating to the Registrant’s Advisory Research MLP& Energy Infrastructure Fund series (the “Fund”). The Combined Prospectus and Proxy Statement contained in this filing relates to the exchange of the currently outstanding shares of the Fund, which are not registered under the 1933 Act, for new Class I shares of the Fund, which will be registered under the 1933 Act. Please direct any inquiries regarding this filing to me at (714) 830-0679 or Michael Glazer at (213) 680-6646. Very truly yours, /s/ Laurie A. Dee Laurie A. Dee Enclosures
